Exhibit REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of October 3, 2008 between HepaLife Technologies, Inc., a Florida corporation (the “Company”) and Arbios Systems, Inc., a Delaware corporation (the “Arbios”). RECITALS Whereas, the Company and Arbios are parties to an Asset Purchase Agreement dated October 3, 2008 (the “Asset Purchase Agreement”) pursuant to which the Company has acquired from Arbios and Arbioshas sold to the Company the Acquired Assets (as defined in the Asset Purchase Agreement). Whereas, as part of the consideration to be paid in connection with the purchase and sale of the Acquired Assets, the Company issued to Arbios the Series D Warrant entitling Arbios to purchase up to 750,000 shares (the “Series D Warrant Shares”) of the Company’s Common Stock (as defined below) at an exercise price of $0.35 per share for a period of five (5) years from the Closing Date (as defined in the Asset Purchase Agreement”). Whereas, in connection with the issuance of the Series D Warrant Shares upon exercise of the Series D Warrant, the Company has agreed to provide the registration rights set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, the parties agree as follows: 1.Definitions Capitalized terms used and not otherwise defined herein that are defined in the Asset Purchase Agreement shall have the meanings given such terms in the Asset Purchase Agreement. As used in this Agreement, the following terms shall have the following meanings: “Asset Purchase Agreement” has the meaning set forth in the Recitals. “Agreement” means this Registration Rights Agreement. ”Business Day” means any day that is not a Saturday, a Sunday or other day on which banks are required or authorized by law to be closed in The City of New York. “Common Stock” means the common stock of the Company, par value $0.001 per share, and any other class of securities into which such securities may hereafter be reclassified or changed into. “Consent” means the consent of all of the holders of the Series C Warrants to the inclusion of the
